Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Elliott Chen on 5/26/2022.

The claims have been amended as follows: 

1.	(Currently Amended) One or more non-transitory computer-readable media of a core network of a wireless carrier network storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:	
	monitoring outgoing communications from a user device following a notification that an application is installed on a user device, the outgoing communications including at least one of one or more voice calls or one or more messages to a premium-rate number;
	determining that a number of the outgoing communications to the premium-rate number during a predetermined period of time exceeded a corresponding quantity threshold;
	ascertaining, via a pattern matching algorithm or a machine-learning algorithm, that a pattern of the outgoing communications for which the number exceed the corresponding quantity threshold during the predetermined period of time is an anomalous pattern;
	directing the user device to present a prompt that requests an input at the user device as to whether the outgoing communications are authorized as a result of the pattern fitting the anomalous pattern; 
	in response to a first input from the user device indicating that the outgoing communications to the premium-rate number are unauthorized, blocking additional outgoing communications from the user device to the premium-rate number for a predesignated amount of time, and storing the first input as a corresponding vote that the application is malicious; and
	in response to a second input from the user device indicating that the outgoing communications to the premium-rate number are authorized, storing the second input as a corresponding vote that the application is non-malicious. 

7. (Canceled). 

8. (Currently Amended) The one or more non-transitory computer-readable media of claim 1

10. (Currently Amended) A system, comprising:
one or more processors; and 
memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: 
	monitoring outgoing communications from a user device following a notification that an application is installed on a user device, the outgoing communications including at least one of one or more voice calls or one or more messages to an emergency services number;
	determining that a number of the outgoing communications to the emergency services number during a predetermined period of time exceeded a corresponding quantity threshold;
	ascertaining, via a pattern matching algorithm or a machine-learning algorithm, that a pattern of the outgoing communications for which the number exceed the corresponding quantity threshold during the predetermined period of time is an anomalous pattern;
	directing the user device to present a prompt that requests an input at the user device as to whether the outgoing communications are authorized as a result of the pattern fitting the anomalous pattern;	
	in response to a first input from the user device indicating that the outgoing communications to the emergency services number are not authorized, directing the user device to present a recommendation to remove the application from the user device, and storing the first input as a corresponding vote that the application is malicious; and
	in response to a second input from the user device indicating that the outgoing communications to the emergency services number are authorized, storing the second input as a corresponding vote that the application is non-malicious. 

14. (Canceled). 

15. (Currently Amended) The system of claim 10

17. (Currently Amended) A computer-implemented method, comprising: 
	monitoring, via one or more computing nodes, outgoing communications from a user device following a notification that an application is installed on a user device, the outgoing communications including at least one of one or more voice calls or one or more messages to a premium-rate number;
	determining, via the one or more computing nodes, that a number of the outgoing communications to the premium-rate number during a predetermined period of time exceeded a corresponding quantity threshold;
	ascertaining, via a pattern matching algorithm or a machine-learning algorithm that is executed by the one or more computing nodes, that a pattern of the outgoing communications for which the number exceed the corresponding quantity threshold during the predetermined period of time is an anomalous pattern;
	directing, via the one or more computing nodes, the user device to present a prompt that requests an input at the user device as to whether the outgoing communications are authorized as a result of the pattern fitting the anomalous pattern; 
	in response to a first input from the user device indicating that the outgoing communications to the premium-rate number are unauthorized, blocking, via the one or more computing nodes, additional outgoing communications from the user device to the premium-rate number for a predesignated amount of time, and storing the first input as a corresponding vote that the application is malicious; and
	in response to a second input from the user device indicating that the outgoing communications to the premium-rate number are authorized, storing, via the one or more computing nodes, the second input as a corresponding vote that the application is non-malicious.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 10, 17, the prior art of record, specifically (US 9729727) teaches:
One or more non-transitory computer-readable media of a core network of a wireless carrier network storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising; (Col.13: 42-55);

However, none of the prior art cited alone or in combination provides the motivation to teach; monitoring outgoing communications from a user device following a notification that an application is installed on a user device, the outgoing communications including at least one of one or more voice calls or one or more messages to a premium-rate number;
	determining that a number of the outgoing communications to the premium-rate number during a predetermined period of time exceeded a corresponding quantity threshold;
	ascertaining, via a pattern matching algorithm or a machine-learning algorithm, that a pattern of the outgoing communications for which the number exceed the corresponding quantity threshold during the predetermined period of time is an anomalous pattern;
	directing the user device to present a prompt that requests an input at the user device as to whether the outgoing communications are authorized as a result of the pattern fitting the anomalous pattern; 
	in response to a first input from the user device indicating that the outgoing communications to the premium-rate number are unauthorized, blocking additional outgoing communications from the user device to the premium-rate number for a predesignated amount of time, and storing the first input as a corresponding vote that the application is malicious; and
	in response to a second input from the user device indicating that the outgoing communications to the premium-rate number are authorized, storing the second input as a corresponding vote that the application is non-malicious. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-6, 8-13, 15-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Li, Wenjia, Jigang Ge, and Guqian Dai. "Detecting malware for android platform: An svm-based approach." 2015 IEEE 2nd International Conference on Cyber Security and Cloud Computing. IEEE, 2015: provides: In recent years, Android has become one of the most popular mobile operating systems because of numerous mobile applications (apps) it provides. However, the malicious Android applications (malware) downloaded from third-party markets have significantly threatened users' security and privacy, and most of them remain undetected due to the lack of efficient and accurate malware detection techniques. In this paper, we study a malware detection scheme for Android platform using an SVM-based approach, which integrates both risky permission combinations and vulnerable API calls and use them as features in the SVM algorithm. To validate the performance of the proposed approach, extensive experiments have been conducted, which show that the proposed malware detection scheme is able to identify malicious Android applications effectively and efficiently.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641